Citation Nr: 0621201	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
from April 1944 to May 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
denial letter of the Manila RO.  


FINDING OF FACT

It is certified that the veteran's only recognized service 
was with a Philippine guerrilla unit from April 1944 to May 
1945.


CONCLUSION OF LAW

The veteran's service is not qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
107, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service to establish eligibility for 
the benefits sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  

Nonetheless, an October 2003 statement of the case explained 
the basis for the denial of the claim, outlined the evidence 
considered, and outlined the controlling regulations.  The 
appellant has not submitted any evidence suggesting that 
recertification of his service is necessary.

B.	Factual Background, Legal Criteria, and Analysis

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).  

The record includes a United States service department 
verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the veteran to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.

The service department has certified the appellant had 
recognized guerrilla service from April 1944 to May 1945.  
However, under the controlling law and regulations outlined 
above, his service as a guerilla (while qualifying for VA 
compensation benefits) is not qualifying service for the 
pension benefit sought.  In cases such as this, where the law 
is dispositive, the claim must be denied (or the appeal to 
the Board terminated) because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


